                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


TERRENCE PAYNE,

                   Plaintiff,
                                                   Case No. 19-cv-1206-pp
      v.

ANDREW SAUL,

                   Defendant.


   ORDER GRANTING PLAINTIFF’S AMENDED MOTION FOR LEAVE TO
     PROCEED WITHOUT PREPAYING THE FILING FEE (DKT. NO. 6)


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying his claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. He also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 3. On August 21, 2019 the

court issued an order, requiring the plaintiff to file an amended request to

proceed without prepaying the filing fee. Dkt. No. 5. The plaintiff filed that

amended request. Dkt. No. 6.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      Based on the facts in the plaintiff’s amended affidavit, the court

concludes that he does not have the ability to pay the filing fee. The plaintiff

indicates that he is not employed, he is not married, and he has two


                                         1
dependents he is responsible for supporting (although he lists the amount of

support provided each month as zero.) Dkt. No. 6 at 1. The plaintiff states that

his sole source of income is Food Share of $22 per month, id. at 2, and he lists

monthly expenses of $550 for rent, id. at 3. The plaintiff owns a 2005 Chrysler

300c, for which he does not provide an approximate value, he owns no other

property of value, and he has no cash on hand or in a checking/savings

account. Id. at 3-4. The plaintiff has apparently been receiving unemployment

insurance because he states, “I am almost homeless. I am currently

unemployed with a daughter age 17. I am about to lose my apartment because

my unemployment is about to run out, and I am going to be unable to afford

rent.” Id. at 4. Although it is unclear how the plaintiff is supporting his two

dependents and why he only mentions one of them in his statement, it is clear

that he cannot pay the $350 filing fee and $50 administrative fee.

      The next step is to determine whether the case is frivolous. A case is

frivolous if there is no arguable basis for relief either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Nietzke v. Williams, 490 U.S. 319,

325 (1989); Casteel v. Pieschek, 3 F.3d 1050, 1056 (7th Cir. 1993)). A person

may obtain district court review of a final decision of the Commissioner of

Social Security. 42 U.S.C. §405(g). The district court must uphold the

Commissioner’s final decision as long as the Commissioner used the correct

legal standards and the decision is supported by substantial evidence. See

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).




                                          2
      The plaintiff’s complaint states that he is disabled, that he was denied

benefits, and that the Commissioner’s conclusions and findings of fact denying

those benefits are not supported by substantial evidence and are contrary to

law and regulation. Dkt. No. 1 at 1. At this early stage in the case, and based

on the information in the plaintiff’s complaint, the court concludes that there

may be a basis in law or in fact for the plaintiff’s appeal of the Commissioner’s

decision, and that the appeal may have merit, as defined by 28 U.S.C.

§1915(e)(2)(B)(i).

      The court GRANTS the plaintiff’s amended motion for leave to proceed

without prepaying the filing fee. Dkt. No. 6.

      Dated in Milwaukee, Wisconsin this 23rd day of August, 2019.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                        3
